Exhibit 10.3 The printed portions of this form, except differentiated additions, have been approved by the Colorado Real Estate Commission. (AE41-5-09) (Mandatory 7-09) THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL AND TAX OR OTHER COUNSEL BEFORE SIGNING. AGREEMENT TO AMEND/EXTEND CONTRACT Date: March 22, 2010 1.This agreement reinstates and amends the contract dated June 29, 2007 (Contract), between William Blair Sylvester (Seller), and Claus Wagner, or assigns (Buyer), relating to the sale and purchase of the following legally described real estate in the County of Elbert, Colorado: A 2017.175 acre parcel located in Sections 9, 15, 21, 22, Township 7 S, Range 58 W of the 6th PM, Elbert County, State of Colorado (Tax Schedule No. R115022) and A 626.41 acre parcel located in Section 28, Township 7 S, Range 58 W of the 6th PM, Elbert County, State of Colorado (Tax Schedule No. R107046) [NOTE: If any item is left blank or the term “No Change” is inserted, it means no change. The abbreviation “N/A” or the word “Deleted” means not applicable and when inserted on any line in Dates and Deadlines (§ 2.3) means that the corresponding provision of the Contract to which reference is made is deleted.] 2.§ 2.3.DATES AND DEADLINES.[Note: This table may be deleted if inapplicable.] Item No. Reference Event Date or Deadline 1 § 4.2.1 Alternative Earnest Money Deadline N/A 2 § 5.1 Loan Application Deadline August 1, 2010 3 § 5.2 Loan Conditions Deadline December 1, 2010 4 § 5.3 Buyer’s Credit Information Deadline N/A 5 § 5.3 Disapproval of Buyer’s Credit Information Deadline N/A 6 § 5.4 Existing Loan Documents Deadline N/A 7 § 5.4 Existing Loan Documents Objection Deadline N/A 8 § 5.4 Loan Transfer Approval Deadline N/A 9 § 6.2.2 Appraisal Deadline November 1, 2010 10 § 6.2.2 Appraisal Objection Deadline December 1, 2010 11 § 7.1 Title Deadline August 1, 2010 12 § 7.2 Document Request Deadline N/A 13 § 7.3 Survey Deadline June 1, 2010 14 § 7.4.4.1 CIC Documents Deadline N/A 15 § 7.4.5 CIC Documents Objection Deadline N/A 16 § 8.1 Title Objection Deadline August 31, 2010 17 § 8.2 Off-Record Matters Deadline August 1, 2010 18 § 8.2 Off-Record Matters Objection Deadline August 31, 2010 19 § 8.3.2 Survey Objection Deadline July 1, 2010 20 § 8.6 Right of First Refusal Deadline N/A 21 § 10.1 Seller’s Property Disclosure Deadline N/A 22 § 10.2 Inspection Objection Deadline December 1, 2010 23 § 10.3 Inspection Resolution Deadline December 15, 2010 24 § 10.5 Property Insurance Objection Deadline N/A 25 § 12 Closing Date December 31, 2010 26 § 17 Possession Date At Closing 27 § 17 Possession Time 5:00 PM 1 3.Other dates or deadlines set forth in the Contract shall be changed as follows: 4.Additional amendments: a. Buyer understands and agrees that the deposits previously paid to Seller have been forfeited. b. Buyer understands there are no hunting leases on the Property.Seller agrees to terminate the grazing lease with Triple R Partnerships on or before December 31, 2010. c. Buyer agrees to provide a copy of the survey of the Property to Seller by the Survey Deadline. All other terms and conditions of the Contract shall remain the same. This proposal shall expire unless accepted in writing by Seller and Buyer as evidenced by their signatures below and the offering party to this document receives notice of such acceptance on or before March 26, 2010 at 5:00 PM. . Date: March 22, 2010 Buyer’s Name: Claus Wagner, or assigns Buyer’s Signature Date: Seller’s Name: William Blair Sylvester Seller’s Signature 2
